Citation Nr: 0313433	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for emphysema. 

The veteran testified before a Decision Review Officer in 
August 1999.  A transcript of that hearing has been 
associated with the claims file.

In October 2001, the Board remanded the claim in order for 
the RO to obtain records from the Social Security 
Administration (SSA), to arrange for a medical examiner to 
review the claims file, render an opinion as to whether it 
was as least likely as not that emphysema was related to any 
incident in service or otherwise had its onset in service, 
and perform a physical examination of the veteran if 
necessary, to readjudicate the veteran's claim, and to issue 
a supplemental statement of the case.  The SSA records were 
obtained, the veteran underwent a VA examination in February 
2002, and in a July 2002 rating decision the RO again denied 
service connection for emphysema.  The case has been returned 
to the Board for further appellate review.

In his substantive appeal received in May 1998 the veteran 
stated that his emphysema was probably caused by his 
increased smoking in service.  However, at a hearing held in 
August 1999 in response to a question as to whether he was 
claiming that his emphysema was secondary to tobacco use in 
service, he said no and explained that he did not really 
think that.  The Board construes that the veteran is not 
pursuing any claim of service connection based on nicotine 
dependence.  If he wishes to make such a claim, he should so 
notify the RO.




FINDINGS OF FACT

1.  The veteran has a current diagnosis of emphysema.

2.  Competent evidence of a nexus between emphysema and 
service is not of record.


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a November 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to service-connected 
benefits, the evidence must show an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease, a current physical or mental disability, and a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO added that a current 
physical or mental disability could be shown by medical 
evidence or other evidence showing persistent or recurrent 
symptoms of disability, and that the veteran could also 
submit his own statements or statements from others 
describing his physical or mental disability symptoms.  The 
RO stated that it would review this evidence to see if it 
showed that the veteran had a current disability or symptoms 
of a disability.  The RO also stated that a relationship 
between the current disability and service could be shown by 
medical records or opinions, either from a VA doctor or the 
veteran's private physician.  This information was also 
provided in a December 2002 VCAA letter, in which the Board 
notified the veteran that evidence needed to substantiate his 
claim for service connection for emphysema would be evidence 
tending to show that he currently had a disability and that 
it was incurred in or aggravated by military service.

Also in the November 2001 VCAA letter, under a heading 
entitled "What Information or Evidence Do We Need From 
You," the RO requested that the veteran apprise it of any 
records, VA or private, that would be relevant in 
establishing his claim, with the exception of records he had 
already provided.  The RO stated that if the identified 
records were private, the veteran should return the enclosed 
form authorizing the RO to request the records for the 
veteran.  The RO added that it would expedite the process if 
the veteran could obtain the copies himself and forward them 
to the RO.  Under a heading entitled "What Has Been Done to 
Help With Your Claim," the RO stated that it would schedule 
a VA examination to determine the current extent of the 
veteran's disabilities, and that failure of the veteran to 
report may lead to the denial of his claim.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a November 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence For 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, provided that the veteran gave the RO 
sufficient information so that the RO could request the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that those records were received by the RO.  The RO 
added that it was its responsibility to obtain service 
medical records, medical records from a VA healthcare 
facility, and records from other Federal facilities.  Under a 
heading entitled "What Must the Evidence Show to Establish 
Entitlement," the RO stated that if it did not yet have 
them, it would request the veteran's service medical records, 
as well as other military service records if necessary.  

In a December 2002 letter, the Board also stated that it 
would make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies, and that it 
would make as many requests as necessary to obtain records 
from Federal agencies, unless it decided that it was futile 
to continue to ask for records or concluded that the records 
did not exist.  The Board stated that if it had difficulty 
obtaining any records, that the veteran should try to obtain 
and submit the evidence, and that it was ultimately his 
responsibility to provide evidence to support his claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, Social Security Administration (SSA) records, and 
the VA and private treatment records identified by the 
veteran, with the exception of records from a private 
physician, Dr. Butka.  Dr. Butka's office indicated that the 
veteran had never been seen by him.  The veteran returned a 
form to the RO dated December 2001 indicating that he had no 
additional medical evidence to provide.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

An October 1960 enlistment examination report and a July 1963 
separation examination report noted that clinical evaluations 
of the lungs were normal and chest x-rays were negative.  In 
a July 1960 and a July 1963 report of medical history, the 
veteran indicated that he did not have nor ever did have 
asthma, shortness of breath, pain or pressure in the chest, 
or chronic cough. 

In December 1980 and June 1981 private physical examination 
reports, the chest was clear to auscultation.

In a November 1990 private examination report for SSA 
purposes, the veteran complained of shortness of breath for 
the past 2 years.  The examiner noted that the veteran had 
smoked 2 packs of cigarettes per day for 35 years.  After 
pulmonary function tests accomplished in December 1990, the 
diagnosis was chronic obstructive pulmonary disease.

VA outpatient treatment records from 1989 to 1993 showed 
complaints of shortness of breath and productive cough in 
1989 with an assessment of probable bronchitis by history and 
a diagnosis of chronic obstructive pulmonary disease in June 
1992.  1998 to 1999 VA outpatient treatment records showed 
treatment for respiratory complaints.  In an August 1998 VA 
outpatient treatment report, physical examination of the 
chest revealed expiratory wheezing and decreased inspiratory 
sounds.  Assessment was chronic obstructive pulmonary 
disease, stable with nebulizer treatments.

Private outpatient treatment reports from October 1997 to May 
1998 reflect the veteran's complaints of increased cough, 
phlegm, and shortness of breath and assessments of chronic 
obstructive pulmonary disease.

In an August 1999 hearing before a Decision Review Officer, 
the veteran asserted that he had had shortness of breath ever 
since a jeep accident in service.  However, he stated that no 
medical authority had ever informed him that his lung 
condition could have been caused by his time in service in 
the wet climate of Germany or because of the accident.  He 
stated that the only time his lungs were checked in service 
was by the unit medics after the accident.  He stated that he 
currently took albuterol inhalers for his emphysema, and that 
his emphysema had negatively affected him because when he was 
under any stress, he could not breathe.  When asked what he 
thought caused his emphysema, he stated that it could have 
been caused from the accident in service.  When asked whether 
he was claiming emphysema as secondary to tobacco use in 
service, he replied that he was not, because "you had an 
option to smoke or not smoke."  He stated rather that his 
emphysema was secondary to the left-sided rib injuries 
sustained in the accident in service. 

In a February 2002 VA examination report, the examiner noted 
that the veteran had a productive cough of clear sputum, no 
hemoptysis and no anorexia.  He had dyspnea upon ambulation.  
The examiner noted that there were no periods of 
incapacitation, and that he was treated with a Combivent 
inhaler.  The veteran was noted to be very osteopenic 
(osteoporotic), who smoked 2 to 21/2 packs of cigarettes daily, 
and had kyphosis.  There was no cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  The 
examiner stated that the veteran had pulmonary emphysema.  
The examiner noted that there was no good cooperation during 
the pulmonary function test, and that the veteran had used 
his inhalers prior to the test.  The report was severe 
restrictive disease, with no numbers given.  The examiner 
entered a diagnosis of pulmonary emphysema, strongly 
secondary to heavy cigarette smoking.  The examiner stated 
the following:

After reviewing the veteran's service 
medical records, it is my conclusion that 
his emphysema did not start during his 
military service and was not caused by 
any incident during military service.  
The veteran's pulmonary emphysema is 
secondary to his heavy cigarette smoking, 
which is aggravated by osteoporosis 
secondary to both ethanol abuse and 
cigarette smoking.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for emphysema.

Initially, the Board notes that although the veteran served 
overseas in a period of war, he does not allege that his 
emphysema began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.  
Further, as noted in the Introduction, the veteran is not 
currently asserting that his emphysema is secondary to 
nicotine dependence caused by tobacco use during service.

In order to warrant service connection for emphysema, the 
evidence must show that the veteran has a current diagnosis 
of emphysema, a disease or injury in service, and a link 
between the current diagnosis and the disease or injury in 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  In this case, the veteran has a 
current diagnosis of emphysema.  However, there is no 
competent evidence linking emphysema to service, and the 
service medical records show no evidence of any lung problems 
in service.  The October 1960 enlistment examination report 
and the July 1963 separation examination report noted that 
clinical evaluations of the lungs were normal and chest x-
rays were negative.  In the July 1960 and a July 1963 reports 
of medical history, the veteran indicated that he did not 
have nor ever did have asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough.  The service medical 
records are otherwise devoid of any mention of the lungs.  
Further, in the February 2002 VA examination report, the 
examiner concluded that after reviewing the veteran's service 
medical records, his emphysema did not start during his 
military service and was not caused by any incident during 
military service.  Rather, he stated that the veteran's 
pulmonary emphysema was secondary to his heavy cigarette 
smoking, which was aggravated by osteoporosis secondary to 
both ethanol abuse and cigarette smoking.  The remaining 
treatment and examination reports in the veteran's claims 
file do not contain any opinion as to whether the veteran's 
emphysema was related to service.  The Board acknowledges 
that the veteran has asserted that his emphysema was incurred 
in or aggravated by service; however, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  The Board notes that the veteran 
is competent to say that he had shortness of breath in 
service, and is competent to say that his shortness of breath 
did not begin until the jeep accident in service, but he is 
not competent to say that shortness of breath in service was 
due to emphysema or to lung damage from the accident, which 
are matters of medical etiology.   

The Board finds that the preponderance of the evidence is 
against a grant of service connection for emphysema, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for emphysema is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

